—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered October 23, 1998, which granted plaintiff’s motion pursuant to CPLR 3213 for judgment in lieu of complaint, unanimously affirmed, with costs.
The IAS Court properly granted plaintiff’s motion for judgment in lieu of complaint pursuant to CPLR 3213, since the subject promissory note, in the amount of $126,000, evidenced an unconditional promise by defendant to pay plaintiff a sum certain over a stated period (see, Maglich v Saxe, Bacon & Bolan, 97 AD2d 19, 22). That the note was secured by a 100% share in a business owned by defendant does not alter its essential character as an instrument for the payment of money only and, accordingly, is immaterial to plaintiff’s right to relief pursuant to CPLR 3213. We have considered defendant’s remaining contentions and find them unavailing. Concur— Sullivan, J. P., Nardelli, Tom, Lerner and Andrias, JJ.